DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Cross Reference to Related Applications
2.	This application is based on and claims priority under 35 U.S.C. @ 119(a) of a Korean patent application number 10-2020-0067934, filed on 06/04/2020, in the Korean Intellectual Property Office, the disclosure of which is incorporated by reference in its entirety.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



   Claims status
5.	This office action is a response to an application filed on 06/01/2021 in which claims 1-20 are pending for examination.
                                        
                                                           Drawings
6.	The Examiner contends that the drawings submitted on 06/01/2021 are acceptable for examination proceedings.

Information Disclosure Statement
7.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 06/01/2021, 12/03/2021 and 08/19/2022.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, the claim recites “…..comprising information about the first communication link to the second external electronic device via the second communication link………”.
Regarding claims 9, the claim recites “…..comprising information about a second communication link………”.
Regarding claims 16, the claim recites “…..comprising information about the first communication link ………”.
The term “about” in claim is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
13.	Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvastava et al. et al. (US 2020/0374820 A1), hereinafter “Sirvastava” in view of Dasai et al. (US 2007/0223430 A1), hereinafter “Dasai”. 
Regarding claim 1, Sirvastava discloses an electronic device (Figs. 1, 2A (e.g. 115-a), 2B, 3) comprising: 
an audio reception circuit (Figs. 5-8); 
an audio output circuit (Figs. 5-8); 
a communication circuit configured to support Bluetooth communication (Figs. 5-8); 
a processor connected to the audio reception circuit, the audio output circuit, and the communication circuit (Figs. 5-8); and a memory connected to the processor (Figs. 5-8), wherein the memory stores instructions that, when executed (Figs. 5-8, implemented or performed with a general-purpose processor, a DSP, an ASIC, an FPGA, or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof ), cause the processor to: 
connect to a first external electronic device (Fig. 2A, e.g. 110-b) by a first communication link using the communication circuit (Fig. 1, 2A-2B, paragraphs [0045], [0055], communication link established between two Bluetooth devices (e.g., between a source device 110-a and a wireless audio device 115-a) providing for communications or services (e.g., according to some Bluetooth profile)), 
connect to a second external electronic device (Fig. 2A, e.g. 115-b)  by a second communication link using the communication circuit (Fig. 1, 2A-2B, paragraph [0056], establishing a communication link (e.g., a control link)), 
transmit connection information comprising information about the first communication link to the second external electronic device via the second communication link (Figs. 1, 2A-2B, paragraphs [0056], [0061], Bluetooth connection related information (e.g., timing information, synchronization information, control state information, or the like); a role swap of primary and secondary roles), 
receive first data from the second external electronic device on a first slot for receiving data from the first external electronic device of the first communication link (Fig. 3, paragraph [0064], first wireless audio device 115-e may relay data 305, data 310, data 315, and data 320 to second wireless audio device 115-f after receiving the respective data packets from source device 110-d; in some examples, first wireless audio device 115-e may relay the data packets during a gap period or time period during which source device 110-d is not communicating with first wireless audio device 115-e), and 
transmit second data to the second external electronic device via the first communication link on a second slot for transmitting data to the first external electronic device of the first communication link (Fig. 3, paragraph [0064], first wireless audio device 115-e may relay data 305, data 310, data 315, and data 320 to second wireless audio device 115-f after receiving the respective data packets from source device 110-d; in some examples, first wireless audio device 115-e may relay the data packets during a gap period or time period during which source device 110-d is not communicating with first wireless audio device 115-e).
While Sirvastava implicitly refers to “a first slot for receiving data” and “a second slot for transmitting data” (Fig. 3, paragraphs [0045], [0064], extended synchronous connection orientated (eSCO) link for voice call (e.g., which may allow for retransmission); a gap period), Dasai from the same or similar field of endeavor explicitly discloses a first slot for receiving data (Fig. 4A, paragraphs [0071], [0072], RX  within retransmission window) and a second slot for transmitting data (Fig. 4A, paragraphs [0071], [0072], TX within retransmission window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a first slot for receiving data” and “a second slot for transmitting data” as taught by Dasai, in the system of Sirvastava, so that it would provide controlling transmission of acknowledgement signals based on a measured voice quality of one or both of the BT connection and the WLAN connection in order to achieve better coexistent operation (Dasai, paragraph [0015]).

Regarding claim 2, Sirvastava discloses wherein the instructions, when executed, further cause the processor to: 
obtain the second data using the audio reception circuit; and output the first data using the audio output circuit (Figs. 2A-2B, 3, paragraphs [0064], primary and secondary wireless audio devices).

Regarding claim 3, Sirvastava discloses the first data comprises audio data obtained by the second external electronic device (Figs. 2A-2B, 3, paragraphs [0064], primary and secondary wireless audio devices).

Regarding claim 4, Sirvastava in view of Dasai disclose the electronic device according to claim 1.
Dasai further discloses wherein the instructions, when executed, further cause the processor to transmit/receive data to/from the second external electronic device at a specified period via the first communication link, and wherein a time interval corresponding to the specified period comprises a plurality of slots (Figs. 4A-4B, paragraphs [0071], [0072], corresponding time intervals of the an enhanced synchronous connection oriented (eSCO) transmission window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions, when executed, further cause the processor to transmit/receive data to/from the second external electronic device at a specified period via the first communication link, and wherein a time interval corresponding to the specified period comprises a plurality of slots” as taught by Dasai, in the system of Sirvastava, so that it would provide controlling transmission of acknowledgement signals based on a measured voice quality of one or both of the BT connection and the WLAN connection in order to achieve better coexistent operation (Dasai, paragraph [0015]).

Regarding claim 5, Sirvastava in view of Dasai disclose the electronic device according to claim 4.
Dasai further discloses the instructions, when executed, further cause the processor to: 
receive data from the second external electronic device via the first communication link on at least one odd-numbered slot among the plurality of slots (Figs. 4A-4B, paragraphs [0071], [0072], odd-numbered slot among the plurality of slots of the an enhanced synchronous connection oriented (eSCO) transmission window); and 
transmit data to the second external electronic device via the first communication link on at least one even-numbered slot among the plurality of slots (Figs. 4A-4B, paragraphs [0071], [0072], even-numbered slot among the plurality of slots of the an enhanced synchronous connection oriented (eSCO) transmission window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions, when executed, further cause the processor to: receive data from the second external electronic device via the first communication link on at least one odd-numbered slot among the plurality of slots; and transmit data to the second external electronic device via the first communication link on at least one even-numbered slot among the plurality of slots” as taught by Dasai, in the system of Sirvastava, so that it would provide controlling transmission of acknowledgement signals based on a measured voice quality of one or both of the BT connection and the WLAN connection in order to achieve better coexistent operation (Dasai, paragraph [0015]).

Regarding claim 8, Sirvastava discloses the first communication link is an enhanced synchronous connection oriented (eSCO) link (paragraph [0045], eSCO packets may be transmitted in predetermined time slots (e.g., 6 Bluetooth slots each for eSCO)).

Regarding claim 9, Sirvastava discloses an electronic device (Figs. 1, 2A(e.g. 115-b),2B, 3) comprising: 
an audio reception circuit (Figs. 5-8); 
an audio output circuit (Figs. 5-8); 
a communication circuit configured to support Bluetooth communication (Figs. 5-8); 
a processor connected to the audio reception circuit, the audio output circuit, and the communication circuit (Figs. 5-8); and a memory connected to the processor (Figs. 5-8), wherein the memory stores instructions that, when executed (Figs. 5-8, implemented or performed with a general-purpose processor, a DSP, an ASIC, an FPGA, or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof ), cause the processor to: 
connect to a first external electronic device (Fig. 2A, e.g. 115-a) by a first communication link using the communication circuit (Fig. 1, 2A-2B, paragraph [0056], establishing a communication link (e.g., a control link)),
receive, from the first external electronic device, connection information comprising information about a second communication link (Fig. 1, 2A-2B, paragraphs [0056], [0061], Bluetooth connection related information (e.g., timing information, synchronization information, control state information, or the like); a role swap of primary and secondary roles) between the first external electronic device and a second external electronic device (Fig.  2A, e.g. 115-b),
transmit first data to the first external electronic device via the second communication link on a first slot for transmission of the second external electronic device of the second communication link, using the connection information (Fig. 3, paragraph [0064], first wireless audio device 115-e may relay data 305, data 310, data 315, and data 320 to second wireless audio device 115-f after receiving the respective data packets from source device 110-d; in some examples, first wireless audio device 115-e may relay the data packets during a gap period or time period during which source device 110-d is not communicating with first wireless audio device 115-e), and 
receive second data from the first external electronic device via the second communication link on a second slot for transmission of the first external electronic device of the second communication link, using the connection information (Fig. 3, paragraph [0064], first wireless audio device 115-e may relay data 305, data 310, data 315, and data 320 to second wireless audio device 115-f after receiving the respective data packets from source device 110-d; in some examples, first wireless audio device 115-e may relay the data packets during a gap period or time period during which source device 110-d is not communicating with first wireless audio device 115-e).
While Sirvastava implicitly refers to “a first slot for transmission” and “a second slot for transmission” (Fig. 3, paragraphs [0045], [0064], extended synchronous connection orientated (eSCO) link for voice call (e.g., which may allow for retransmission); a gap period), Dasai from the same or similar field of endeavor explicitly discloses a first slot for transmission (Fig. 4A, paragraphs [0071], [0072], RX  within retransmission window) and a first slot for transmission (Fig. 4A, paragraphs [0071], [0072], TX within retransmission window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a first slot for transmission” and “a second slot for transmission” as taught by Dasai, in the system of Sirvastava, so that it would provide controlling transmission of acknowledgement signals based on a measured voice quality of one or both of the BT connection and the WLAN connection in order to achieve better coexistent operation (Dasai, paragraph [0015]).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, Sirvastava discloses the instructions, when executed, further cause the processor to estimate a radio resource of the second communication link using the connection information (paragraph [0045], a Bluetooth connection may be an extended synchronous connection orientated (eSCO) link for voice call (e.g., which may allow for retransmission), an ACL link for music streaming (e.g., A2DP), etc. For example, eSCO packets may be transmitted in predetermined time slots (e.g., 6 Bluetooth slots each for eSCO)).

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

14.	Claims 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvastava et al. et al. (US 2020/0374820 A1), hereinafter “Sirvastava” in view of Dasai et al. (US 2007/0223430 A1), hereinafter “Dasai” in view of HAN et al. (US 2020/0128620 A1), hereinafter “Han”. 
Regarding claim 6, Sirvastava in view of Dasai disclose the electronic device according to claim 1.
Neither Sirvastava nor Dasai explicitly discloses “the connection information comprises at least one of a channel access code of the first communication link or a Bluetooth address of the first external electronic device”.
However, Han from the same or similar field of endeavor discloses the connection information comprises at least one of a channel access code of the first communication link or a Bluetooth address of the first external electronic device (Figs. 2A-2B, 3, paragraph [0079], Bluetooth address information composed of 6 bytes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the connection information comprises at least one of a channel access code of the first communication link or a Bluetooth address of the first external electronic device” as taught by Han, in the combine system of Sirvastava and Dasai, so that it would provide supporting link sharing and a method therefor using the link information, and to listen to signals between the first external electronic device and the second external electronic device, using the estimated channel hopping information (Han, paragraph [0011]).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.


Allowable Subject Matter
15.	Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 9 and 16) were amended with similar features and the amendments were submitted in a formal response, and
(4) that after clarifying the issues related with 112 rejection as stated above.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414